Citation Nr: 0814828	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from January 1967 to November 
1968.

The case initially came before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which in part denied entitlement to 
service-connection for bilateral hearing loss.

In a decision dated in May 2005, the Board determined that 
the issue was whether new and material evidence had been 
received to reopen a previously denied claim for entitlement 
to service-connection for bilateral hearing loss.  The Board 
reopened this claim and denied it on the merits.  An 
additional matter of entitlement to an initial rating in 
excess of 10 percent disabling for tinnitus was deferred and 
later adjudicated in a subsequent Board decision of September 
2006 and is not part of this appeal.

The veteran appealed the Board's May 2005 denial of service 
connection for bilateral hearing loss to the United States 
Court of Appeals for Veterans Claims (Court).  In a decision 
issued in September 2007 the Court set aside the Board's May 
2005 decision and remanded it for further adjudication 
consistent with this decision.  


FINDINGS OF FACT

The evidence is in equipoise as to whether the veteran has 
bilateral hearing loss stemming from acoustic trauma 
sustained in combat-related service.




CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 1154 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002, and Supp. 2007); 38 C.F.R. § 3.303 (2007).  
The Board also points out that sensorineural hearing loss 
(SNHL) is an organic disease of the nervous system.  
Therefore, service connection is presumed if evidence shows 
that sensorineural hearing loss became manifest to a 
compensable degree (10 percent) within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  With respect to 
the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss. 
Id.  (citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988)).

Turning to the facts of this case, the veteran's service 
medical records are silent to any reported hearing problems.  
The veteran's enlistment examination dated in May 1966 
indicated that he had normal hearing with respect to the 
rating criteria, and his separation examination dated in 
November 1968 indicated that he had normal hearing with no 
defects noted on the audiometer results.

The veteran's DD Form 214 and additional service personnel 
records and unit reports obtained reflect that he had combat 
related service in the Republic of Vietnam and his last duty 
assignment was with B Battery, 7/15 artillery.  He has 
alleged exposure to acoustic trauma from artillery noise in 
his written contentions and hearing testimony from July 1996.  

The first indication of hearing problems in the available 
medical evidence is a treatment report from D. Whitt, M.D., 
F.A.C.S. dated in June 2000.  Dr. Whitt is noted to be an 
ear, nose and throat (ENT) specialist, belonging to the ENT 
Group in Texarkana, Texas.  Dr. Whitt indicated that the 
veteran had a long history of decreased hearing and ringing, 
but offered no explanation to support his conclusion.  Dr. 
Whitt diagnosed the veteran with profound high frequency SNHL 
secondary to noise exposure in Vietnam with secondary 
tinnitus.  Dr. Whitt did not indicate that he reviewed the 
veteran's medical records such as the November 1968 
separation examination that showed no hearing loss, nor did 
he indicate how he came to the conclusion that the veteran's 
hearing loss was related to his active service.  

The veteran's file also included in VA treatment records 
dated in 2002.  The treatment notes contain complaints of 
hearing loss, and a hearing aid evaluation, but do not 
contain a nexus opinion linking the veteran's current hearing 
loss to his active service.

The veteran was given a VA medical examination in January 
2003 in order to determine the etiology of the veteran's 
hearing loss.  This was conducted by an audiologist.  The 
examiner indicated that veteran's audio chart, c-file and 
medical records were reviewed.  At the examination, the 
veteran reported being exposed to noise in service while he 
worked in communications and was attached to an artillery 
unit.  The veteran also reported exposure to noise before 
service while hunting and after service while working in 
construction.  On examination, the veteran's pure tone 
thresholds, in decibels, for the right ear were 15, 30, 70, 
80, 80, and for the left ear were 15, 25, 60, 75, 75, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 65 decibels in the right ear, and 59 
decibels in the left ear.  His speech discrimination was 88 
percent for the right ear, and 96 percent for the left ear.

Based on a review of the veteran's medical records and on the 
veteran's history, the examiner concluded that the veteran's 
hearing loss was not likely related to his active service.  
The examiner specifically indicated that the May 1966 
entrance examination and the November 1968 separation both 
indicated normal hearing acuity.

The veteran submitted a lay statement dated in December 2002, 
which indicates that the veteran has difficulty hearing and 
has had this problem since he came home from service.  

The record also contains another treatment note from Dr. 
Whitt, dated in July 2003.  The note indicates that the 
veteran complained of worsening hearing loss, and that the 
audiogram showed a definite worsening in all frequencies of 
both ears.  Dr. Whitt diagnosed the veteran with severe-to-
profound sensorineural hearing losses with tinnitus secondary 
to noise expose in Vietnam, and worsening of hearing over the 
last three years probably due to age and genetics added to 
the noise exposure.  Dr. Whitt again did not indicate that he 
reviewed the veteran's medical history and records, or offer 
any explanation as to why he considered the veteran's hearing 
loss related to his active service.

The veteran submitted numerous lay statements all dated in 
July 2003.  These statements indicate that the veteran 
currently has hearing problems, and that his hearing before 
service was normal.

Finally the veteran submitted a statement from Dr. Whitt 
dated in October 2007 stating that he evaluated the veteran 3 
times in the past 7 years for hearing loss with tinnitus.  
The veteran gives a history of being exposed to severe noise 
in the artillery while in Vietnam.  Subsequent to that, he 
developed high frequency SNHL with ringing.  He was 
continuing to have deterioration of his hearing caused by 
age, but that did not change the fact that he had high 
frequency hearing loss caused by his previous noise exposure.  
It was this doctor's medical opinion that the veteran's 
primary problem was severe to profound SNHL caused by 
exposure to noise in the Republic of Vietnam.  This has 
caused secondary tinnitus.

Applying the above criteria to the facts of this case, the 
Board finds that the balance of the evidence is in equipoise 
as to whether the veteran's bilateral hearing loss is 
service-connected.  The evidence clearly demonstrates that 
the veteran currently has bilateral hearing loss disability 
for VA purposes.  Moreover, there is no controversy in this 
case as to whether the veteran was exposed to noise trauma in 
service.  Inasmuch as the record indicates that he served 
under combat conditions with an artillery division in the 
Republic of Vietnam, his account of noise exposure is 
credible and entirely consistent with the circumstances of 
his service.  As a combat veteran, he is entitled to have his 
statements accepted.  38 U.S.C.A. § 1154(b).

Furthermore there is competent medical evidence or opinion of 
record, which effectively links this hearing loss disability 
to the veteran's noise exposure experienced in service.  
Specifically the medical opinions obtained from Dr. Whitt in 
June 2000, July 2003 and October 2007 repeatedly indicate 
that the veteran's current hearing loss disability is related 
to the noise exposure he received in combat experience.  
Although Dr. Whitt did not review the claims file when 
forming his opinion, he did base it on the veteran's own 
assertions as to in-service noise exposure during combat 
related service which the veteran is competent to testify 
about.  38 U.S.C.A. § 1154(b).  Thus the medical opinion 
linking the current hearing loss to such combat related noise 
exposure provides the needed medical nexus to link this 
bilateral hearing loss to service. 

Although the VA audiologist in January 2003 audiological 
examination report, is noted to have reviewed the claims file 
and determined that the veteran's bilateral hearing loss was 
not related to service, more weight is given to the opinions 
of Dr. Whitt, who is an ENT specialist, with more medical  
training and expertise as compared to audiologist.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches").

Thus, as there is an approximate balance of positive and 
negative evidence to support his claim for service connection 
for bilateral hearing loss as a result of the acoustic trauma 
during combat, service connection is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


